          Case 3:20-cv-05309-CRB Document 7 Filed 08/04/20 Page 1 of 5



 1   Kelly M. Dermody (SBN 171716)
     Yaman Salahi (SBN 288752)
 2   Jallé Dafa (SBN 290637)
     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 3   275 Battery Street, 29th Floor
     San Francisco, CA 94111-3339
 4   Telephone: 415.956.1000
     Facsimile: 415.956.1008
 5   kdermody@lchb.com
     ysalahi@lchb.com
 6   jdafa@lchb.com
 7   Eva Paterson (SBN 67081)
     Mona Tawatao (SBN 128779)
 8   Christina Alvernaz (SBN 329768)
     EQUAL JUSTICE SOCIETY
 9   1939 Harrison St., Suite 818
     Oakland, CA 94612
10   Telephone: 415-288-8703
     Facsimile: 510-338-3030
11   epaterson@equaljusticesociety.org
     mtawatao@equaljusticesociety.org
12   calvernaz@equaljusticesociety.org
13   [Additional counsel listed on signature page]
14   Attorneys for Plaintiffs and the Proposed Class
15                                   UNITED STATES DISTRICT COURT

16                             NORTHERN DISTRICT OF CALIFORNIA

17                                      SAN FRANCISCO DIVISION

18

19   COLIN SCHOLL and LISA STRAWN, on                  Case No. 3:20-cv-5309-CRB
     behalf of themselves and all others
20   similarly situated,                             PLAINTIFFS’ ADMINISTRATIVE MOTION
                                                     FOR LEAVE TO FILE A BRIEF IN EXCESS
21                     Plaintiffs,                   OF THE 15-PAGE LIMIT IN SUPPORT OF
     v.                                              THEIR MOTION FOR: (1) PRELIMINARY
22
                                                     INJUNCTION; (2) CLASS CERTIFICATION;
23   STEVEN MNUCHIN, in his official                 AND (3) APPOINTMENT OF CO-LEAD
     capacity as the Secretary of the U.S.           CLASS COUNSEL
24   Department of Treasury; CHARLES
     RETTIG, in his official capacity as U.S.
25   Commissioner of Internal Revenue; U.S.            Local Civ. R. 7-11
     DEPARTMENT OF THE TREASURY;
26   the U.S. INTERNAL REVENUE
     SERVICE; and, the UNITED STATES OF
27   AMERICA.

28                     Defendants.

                                                               ADMIN. MTN. FOR LEAVE TO FILE EXCESS PAGES
                                                                                  CASE NO. 3:20-CV-5309-CRB
        Case 3:20-cv-05309-CRB Document 7 Filed 08/04/20 Page 2 of 5



 1            Plaintiffs Colin Scholl and Lisa Strawn respectfully request permission to file a brief
 2   totaling 25 pages in connection with their forthcoming and concurrently-filed Motion for
 3   Preliminary Injunction and Provisional Class Certification.
 4            Pursuant to the Local Rules, legal memoranda may be up to 25 pages in length. Local
 5   Civ. R. 7-2(b). Under this Court’s standing order, however, most legal briefs “may not exceed 15
 6   pages in length” and “[a]ny party wishing to exceed this limit must request leave of Court and
 7   must show good cause.” General Standing Order for Civil and Criminal Cases Before Judge
 8   Charles R. Breyer, Paragraph (I)(C).
 9            Plaintiffs’ Motion for Preliminary Injunction, Class Certification, and Appointment of Co-
10   Lead Class Counsel, addresses several multi-faceted legal issues, including (1) the proper
11   statutory interpretation of the CARES Act, codified 26 U.S.C. Section 6428; (2) whether
12   Defendants have unlawfully withheld CARES Act payments pursuant to Section 706(1) of the
13   Administrative Procedure Act (APA), 5 U.S.C. § 702, et seq.; (3) whether Defendants’ policy of
14   treating incarcerated persons as ineligible for those payments violates Section 706(2) of the APA;
15   (4) whether Plaintiffs and members of the proposed Class will suffer irreparable harm in the
16   absence of a preliminary injunction; and (5) whether the certification of a Class is appropriate
17   under Federal Rule of Civil Procedure 23(b)(2) and/or (b)(3).
18            In order to provide the Court with sufficient factual background and robust legal analysis,
19   Plaintiffs respectfully request leave to file a 25-page memorandum in support of their motion.
20   The additional pages will assist the Court in understanding and deciding the issues pertinent to
21   Plaintiffs’ motion. Plaintiffs were unable to obtain a stipulation from Defendants because
22   Defendants have not yet appeared in the litigation and further delay would cause irreparable
23   harm, as explained in their concurrently filed preliminary injunction motion. See Local Civ. R. 7-
24   11(a).
25

26

27

28

                                                                 ADMIN. MTN. FOR LEAVE TO FILE EXCESS PAGES
                                                       1                            CASE NO. 3:20-CV-5309-CRB
        Case 3:20-cv-05309-CRB Document 7 Filed 08/04/20 Page 3 of 5



 1   Dated: August 4, 2020         Respectfully submitted,
 2

 3                                 By: /s/ Kelly M. Dermody
                                       Kelly M. Dermody
 4
                                      Kelly M. Dermody (SBN 171716)
 5                                    Yaman Salahi (SBN 288752)
                                      Jallé Dafa (SBN 290637)
 6                                    LIEFF CABRASER HEIMANN
                                           & BERNSTEIN, LLP
 7                                    275 Battery Street, 29th Floor
                                      San Francisco, CA 94111-3339
 8                                    Telephone: 415.956.1000
                                      Facsimile: 415.956.1008
 9                                    kdermody@lchb.com
                                      ysalahi@lchb.com
10                                    jdafa@lchb.com
11                                    Eva Paterson (SBN 67081)
                                      Mona Tawatao (SBN 128779)
12                                    Christina Alvernaz (SBN 329768)
                                      EQUAL JUSTICE SOCIETY
13                                    1939 Harrison St., Suite 818
                                      Oakland, CA 94612
14                                    Telephone: 415-288-8703
                                      Facsimile: 510-338-3030
15                                    epaterson@equaljusticesociety.org
                                      mtawatao@equaljusticesociety.org
16                                    calvernaz@equaljusticesociety.org
17                                    Lisa Holder (SBN 212628)
                                      EQUAL JUSTICE SOCIETY
18                                    P.O. Box 65694
                                      Los Angeles, CA 90065
19                                    Telephone: 323-683-6610
                                      lisaholder@yahoo.com
20
                                      Attorneys for Plaintiffs and the Proposed Class
21

22

23

24

25

26

27

28

                                                     ADMIN. MTN. FOR LEAVE TO FILE EXCESS PAGES
                                           2                            CASE NO. 3:20-CV-5309-CRB
        Case 3:20-cv-05309-CRB Document 7 Filed 08/04/20 Page 4 of 5



 1                                    CERTIFICATE OF SERVICE
 2          I am over the age of eighteen years and not a party to the within-entitled action. My
 3   business address is 275 Battery St., 29th Floor, San Francisco, CA 94111. I am readily familiar
 4   with this firm’s practices for collection and processing of mail with the United States Postal
 5   Service. On August 4, 2020, I placed with this firm at the above address for deposit with the
 6   United States Postal Service, for delivery by certified mail, a true and correct copy of this
 7   document and the supporting declarations and exhibits to Defendants, postage fully paid,
 8   addressed as follows:
 9                  Civil Process Clerk
                    United States Attorney’s Office
10
                    Northern District of California
11                  450 Golden Gate Avenue, 11th Floor
                    San Francisco, CA 94102
12
                    The Honorable Steven T. Mnuchin
13                  United States of America
14                  Secretary of the Treasury
                    U.S. Department of the Treasury
15                  1500 Pennsylvania Avenue, NW
                    Washington, DC 20220
16
                    The Honorable Charles P. Rettig, Commissioner
17                  Internal Revenue Service
                    1111 Constitution Avenue, NW
18
                    Washington, DC 20224
19
                    U.S. Department of the Treasury
20                  1500 Pennsylvania Avenue, NW
                    Washington, DC 20220
21
                    U.S. Internal Revenue Service
22
                    1111 Constitution Avenue, NW
23                  Washington, DC 20224

24                  United States of America
                    Department of Justice
25                  Civil Process Clerk
26                  950 Pennsylvania Ave, NW
                    Washington, DC 20530
27
            Following ordinary business practices, the envelope was sealed and placed for collection
28
     and mailing on this date, and would, in the ordinary course of business, be deposited with the
                                                                ADMIN. MTN. FOR LEAVE TO FILE EXCESS PAGES
                                                      3                            CASE NO. 3:20-CV-5309-CRB
         Case 3:20-cv-05309-CRB Document 7 Filed 08/04/20 Page 5 of 5



 1   United States Postal Service on this date. Additionally, as a courtesy in light of the COVID-19
 2   pandemic, a copy was sent electronically to the United States Attorney’s Office of the Northern
 3   District of California to Sara Winslow, Chief of the Civil Division of the United States Attorney’s
 4   Office in the Northern District of California, at sara.winslow@usdoj.gov.
 5               I declare under penalty of perjury under the laws of the United States that the above is true
 6   and correct. Executed on August 4, 2020, at San Francisco, California.
 7
                                                          /s/ Kelly M. Dermody
 8                                                            Kelly M. Dermody
 9
     2016558.1
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                    ADMIN. MTN. FOR LEAVE TO FILE EXCESS PAGES
                                                          4                            CASE NO. 3:20-CV-5309-CRB
